       Case 2:17-cv-00954-KG-CG Document 66 Filed 08/07/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL, et al.,

       Plaintiffs

v.                                                             CV No. 17-954 KG/CG

PHILLIP P. MADRON, et al.,

       Defendants.

     ORDER GRANTING MOTION TO EXTEND MOTION TO COMPEL DEADLINE

      THIS MATTER is before the Court on Plaintiffs’ Unopposed Motion to Extend

Motion to Compel Deadline (the “Motion”), (Doc. 65), filed August 6, 2020. The Court,

having reviewed the Motion and noting it is unopposed, finds the Motion is well-taken

and shall be GRANTED.

      IT IS THEREFORE ORDERED that Plaintiff shall have until August 31, 2020, to

file a Motion to Compel answers and responses to Plaintiffs’ First set of Interrogatories

and Requests for Production.

       IT IS SO ORDERED.


                            ______________________________
                            THE HONORABLE CARMEN E. GARZA
                            CHIEF UNITED STATES MAGISTRATE JUDGE
